 

Exhibit 10.14

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [***],
HAS BEEN OMITTED BECAUSE IT IS NOT MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE
HARM TO THE COMPANY IF PUBLICLY DISCLOSED.

MASTER SERVICES AGREEMENT

This Master Services Agreement (the "Agreement") is entered into as of November
14, 2018 (the "Effective Date") by and between PhaseBio Pharmaceuticals, Inc., a
Delaware corporation having a place of business at 1 Great Valley Parkway, Suite
30, Malvern, Pennsylvania 19355 ("PhaseBio") and BioVectra Inc., a company
registered under the laws of the province of Prince Edward Island, Canada having
a place of business at 11 Aviation Avenue, Charlottetown, PE, Cl E0A1, Canada
("Contractor"). PhaseBio and Contractor may be referred to herein individually
as a "Party" and collectively as the "Parties."

WHEREAS, contractor has expertise manufacturing and assembly of products similar
to the product (as defined below); and

WHEREAS, the parties contemplate that PhaseBio will purchase from contractor,
and contractor will manufacture and supply to PhaseBio the products as phase bio
may order from time to time pursuant to the terms and conditions set forth in a
separate supply agreement ("Supply Agreement") to be negotiated by the parties
in good faith; and

WHEREAS, in preparation for such the manufacture and supply of the products
pursuant to the supply agreement, the parties desire to conduct certain
activities and have contractor perform certain services pursuant to the terms
and conditions set forth herein.

NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.DEFINITIONS. As used in this Agreement:

1.1"Adverse Event" shall mean any adverse event associated with the use of any
Product in humans, whether or not considered drug-related, including an adverse
event occurring in the course of the use of a Product in professional practice,
in studies, in investigations or in tests or an adverse event occurring from
Product overdose (whether accidental or intentional), from Product abuse, or
from Product withdrawal, as well as any toxicity, sensitivity, failure of
expected pharmacological action, or laboratory abnormality that is, or is
thought by the reporter to be, serious or associated with relevant clinical
signs or symptoms.

1.2"Applicable Laws" means all relevant federal, state and local laws, statutes,
rules, and regulations that are applicable to a Party's activities hereunder.

1.3"Confidentiality Agreement" means that certain Confidential Disclosure
Agreement by and between the Parties dated as of May 14, 2018.

1.

--------------------------------------------------------------------------------

 

1.4"Contractor Background Technology" shall mean all Information that Contractor
uses in the manufacture of, or performance of manufacturing and development
services with respect to, biological products on behalf of its clients, that is
either: (a) owned or controlled by Contractor on the Effective Date (other than
as a result of PhaseBio disclosing or providing the same to Contractor); or (b)
developed or acquired, and owned or controlled, by Contractor during the Term
independently of any activities conducted pursuant to this Agreement.

1.5"Contractor Improvement" shall mean any improvement to the Contractor
Background Technology that: (a) is made solely by Contractor in the course of
performing Services; (b) is not specific to the manufacture of Product; and (c)
does not use or incorporate any Product, Materials, or Confidential Information
of PhaseBio.

1.6"Contractor Technology" shall mean Contractor Background Technology and
Contractor Improvements.

1.7"Deliverables" means the items to be provided or actually provided by
Contractor to PhaseBio under this Agreement, including items specifically
designated or characterized as deliverables in a Statement of Work.

1.8"Developments" means ideas, inventions, improvements, novel techniques,
original works of authorship, discoveries, developments, know-how, trade
secrets, patents, patent applications, copyrights, trademarks, studies, cost and
pricing data, customer lists, technologies, methods, processes, formulas,
research, methods, procedures, designs, models, testing systems, algorithms,
computer software and programs (including source and object code and related
documentation), data and results, reports, notes, memoranda, laboratory
notebooks, drawings, technical information and materials; in each case, whether
or not patentable or copyrightable; that, in each case, are made, generated,
developed, conceived, or first reduced to practice by Contractor, whether solely
or jointly with PhaseBio, either (i) in the course of performance of the
Services hereunder or (ii) using any Confidential Information disclosed or made
available by or on behalf of the PhaseBio to Contractor or to which Contractor
obtains access in connection with the activities contemplated by this Agreement.
Without limiting the generality of the foregoing, Developments include all
Product Improvements.

1.9"FDA" means the United States Food and Drug Administration or any successor
entity thereto.

1.10"Governmental Authority" means any national, international, federal, state,
provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

2.

--------------------------------------------------------------------------------

 

1.11"Information" means any and all technical information and know-how,
including without limitation, data, instructions, processes, formulae, trade
secrets, expert opinions and other information (in written or other tangible
form) including, without limitation, any biological, chemical, pharmacological,
toxicological, clinical, assay, control and manufacturing data, biological
materials, manufacturing or related technology, analytical methodology, chemical
and quality control procedures, protocols, techniques, improvements and results
of experimentation and testing.

1.12"Intellectual Property" means ideas, concepts, discoveries, inventions,
developments, know-how, trade secrets, techniques, methodologies, modifications,
innovations, improvements, writings, documentation, electronic code, data and
rights (whether or not protectable under state, federal or foreign patent,
trademark, copyright or similar laws) or the like, whether or not written or
otherwise fixed in any form or medium, regardless of the media on which
contained and whether or not patentable or copyrightable.

1.13"Materials" means those materials supplied by PhaseBio for use in connection
with the Services.

1.14"PhaseBio Contact" means the PhaseBio contact person for a particular
Statement of Work as identified in such Statement of Work.

1.15"Product Improvements" means any invention, discovery, development or
modification with respect to any Product or relating to the development,
manufacture, use or commercialization of any Product, whether or not patented or
patentable, including any enhancement in the efficiency, operation, manufacture,
ingredients, preparation, presentation, formulation, means of delivery or dosage
of any Product, any discovery or development of any new or expanded methods of
treatment, use or indications for any Product or any discovery or development
that improves the stability, safety or efficacy of any Product; in each case
that is conceived, discovered, developed or otherwise made by Contractor,
whether solely or jointly with PhaseBio, under or in connection with this
Agreement or the performance of the Services hereunder.

1.16"Product" means PhaseBio's drug candidate known as PB2452 ("PB2452").

1.17"Regulatory Approval" means all approvals, including pricing approvals, that
are necessary for the commercial sale of a Licensed Product in a given country
or regulatory jurisdiction.

1.18"Regulatory Authority" means any applicable Governmental Authority
responsible for granting regulatory approvals for Product, including the FDA and
the EMA, and any corresponding national or regional regulatory authorities.

1.19"Services" means the services related to any Product specifically set forth
in a Statement of Work.

3.

--------------------------------------------------------------------------------

 

1.20"Specifications" means any procedures, process parameters, analytical tests
and other attributes and written specifications for the Services and
Deliverables included in a Statement of Work.

1.21"Work Product" shall mean any and all data and results and products (interim
and final) of the Services performed by Contractor, whether tangible or
intangible, including all inventions, discoveries, developments, innovations,
methods, techniques, protocols, processes, procedures, specifications, trade
secrets, know-how, modifications, enhancements, improvements, substances,
materials, writings and documentation (whether or not protectable under patent,
trademark, copyright or other intellectual property laws), that are made,
developed, perfected, designed, conceived or first reduced to practice by
Contractor's employees, agents, consultants, subcontractors or other
representatives, either solely or jointly with employees, agents, consultants or
other representatives of PhaseBio, in the course and as a result of performing
the Services; but excluding Contractor Technology.

2.SERVICES

2.1Statements of Work. From time to time, PhaseBio may submit to Contractor
written work orders substantially in the form of Exhibit A that specify the
Services to be performed and any Deliverables to be provided by Contractor under
such work orders, as well as the terms and conditions (including Specifications
(if applicable), delivery and performance schedules, and fees) under which
Contractor shall perform such Services. Upon acceptance of a work order by
Contractor (in writing or by performance as set forth below), such work order
becomes a "Statement of Work." If Contractor begins to perform services under a
work order, Contractor shall be deemed to have accepted such work order in the
form submitted by PhaseBio. Contractor may not perform any services on behalf of
PhaseBio other than pursuant to a Statement of Work established as set forth
above. In the event of any conflict between this Agreement and a Statement of
Work, this Agreement shall control unless the Statement of Work expressly refers
to the Parties' intent to alter the terms of this Agreement with respect to that
Statement of Work. For clarity, PhaseBio may retain third parties other than
Contractor to provide services similar or identical to the Services provided
under this Agreement.

2.2Performance of Services. Contractor shall perform the Services in accordance
with the terms of this Agreement, the applicable Statement of Work, and all
Applicable Laws. Contractor shall provide, at its own expense, a place of work
(unless the Statement of Work requires Contractor to perform the Services on
PhaseBio's premises), and all equipment, tools, and other materials necessary to
complete the Statement of Work.

2.3Change Proposals. Upon the receipt of a proposal from PhaseBio to change the
terms of a Statement of Work (a "Change Proposal"), Contractor shall promptly
provide to PhaseBio (a) any information requested in such proposal, and (b) its
written acceptance or rejection of the proposal. Contractor may reject any
Change Proposal that materially shortens the delivery or performance schedule or
materially alters the Services or Deliverables, and may not unreasonably reject
any other Change Proposal. If Contractor begins to adhere to a Change Proposal
or does not reject the Change Proposal in writing within five (5) days after its
receipt thereof, Contractor shall be deemed to have accepted such Change
Proposal. PhaseBio's submission or Contractor's reasonable rejection (in
accordance with this Section 2.3) of a Change

4.

--------------------------------------------------------------------------------

 

Proposal does not constitute a breach of this Agreement. A Change Proposal may,
but need not, include an increase in fees payable under the Statement of Work.

2.4Project Manager. Contractor shall appoint one of its employees as the
"Project Manager" for each Statement of Work. The Project Manager shall be
responsible for all aspects of the Services under such Statement of Work through
completion of such Services. The Project Manager shall regularly report progress
on such Statement of Work to the PhaseBio Contact for such Statement of Work,
and coordinate with such PhaseBio Contact for the performance of the Services.
Unless otherwise agreed, all communications between PhaseBio and Contractor
regarding the conduct of the Services pursuant to a Statement of Work shall be
addressed between such Project Manager and PhaseBio Contact. The Project Manager
shall use best efforts to respond to any communication from PhaseBio within
[***] after receipt of such communication.

2.5Timelines. Contractor shall use reasonable efforts to comply with any
timelines, milestones, schedules, or target dates for completing the Services or
any portion thereof as set forth in a Statement of Work. If at any time
Contractor anticipates a delay in meeting such timelines for a Statement of
Work, Contractor shall promptly notify PhaseBio in writing of such anticipated
delay and the estimated duration of such delay.

2.6Records. Contractor shall maintain, in good scientific manner, complete and
accurate books and records pertaining to Services provided hereunder, in
sufficient detail to verify compliance with its obligations under this
Agreement. Such books and records shall (a) be appropriate for patent and
regulatory purposes, (b) be in compliance with Applicable Law, (c) properly
reflect all work done and results achieved in the performance of the Services
hereunder, and (d) be retained by Contractor for such period as may be required
by Applicable Law. At any time upon PhaseBio's written request, PhaseBio shall
have the right, during normal business hours and upon reasonable notice, to
inspect and copy any or all such books and records pursuant to this Section 2.6;
provided that PhaseBio shall maintain such records and information disclosed
therein in accordance with Article 4.

2.7Additional Agreements. Contractor shall ensure that each of its employees who
will have access to any Confidential Information or perform any Services has
entered into a binding written agreement that protects PhaseBio' s rights and
interests to at least the same degree as Sections 2.10, 2.11, 5, 6, 7 and 8 of
this Agreement.

2.8Subcontracting. Contractor may not subcontract or otherwise delegate any of
its obligations under this Agreement without PhaseBio' s prior written consent
on a case-by-case basis for each specific subcontractor proposed by Contractor
for a specific task. After receipt of PhaseBio's consent but before allowing a
subcontractor to begin performing a task, Contractor shall enter into a written
agreement with such subcontractor that obligates such subcontractor (and its
personnel involved in the performance of such task) to be bound by the terms and
conditions of this Agreement (including the Statement of Work(s) applicable to
the task to be performed by such subcontractor), in the same manner as such
terms and conditions apply to Contractor. Contractor shall direct and coordinate
the services of each subcontractor, and shall ensure the subcontractor's
compliance with the terms and conditions of this Agreement. Contractor shall
directly retain any approved subcontractor and no contractual relationship shall
be created between PhaseBio and subcontractors, other than PhaseBio's position
as a third-party beneficiary of the services of

5.

--------------------------------------------------------------------------------

 

subcontractors and to the written agreements between Contractor and the
subcontractors as set forth above. Contractor shall pay a subcontractor using
the payment submitted by PhaseBio as part of the overall budget set forth in the
Statement of Work. PhaseBio has no obligation to pay any subcontractor.
PhaseBio's consent to a subcontractor shall not in any way relieve Contractor of
any duty or responsibility under this Agreement. As between PhaseBio and
Contractor, Contractor shall perform all Services hereunder, regardless of
whether any portion of such Services is delegated pursuant to this Section 2.8.

2.9Employees. Subject to Section 2.8, Contractor shall conduct the Services
solely through its employees and not through any consultants, temporary workers,
agents or the like. PhaseBio may, with reasonable justification, refuse or limit
Contractor's use of any employee or require Contractor to remove any employee
already engaged in the performance of the Services. PhaseBio's exercise of such
right shall in no way be construed as relieving Contractor from its obligations
under this Agreement.

2.10Access to PhaseBio Premises. If the Services or any portion thereof are to
be performed by Contractor on PhaseBio's premises, PhaseBio shall grant
reasonable access to its premises to the employees of Contractor solely to the
extent necessary for the performance of such Services and solely for the purpose
of permitting such employees to perform such Services. To expedite security
processing, Contractor shall give at least twenty-four (24)-hours’ prior notice
to the applicable PhaseBio Contact prior to Contractor's initial entry onto
PhaseBio's premises, informing such PhaseBio Contact the timing of such proposed
entry and the names of Contractor's employees to be processed. At the time of
initial entry, the employees specified in the preceding sentence shall report to
the location directed by PhaseBio for security processing. PhaseBio shall issue
appropriate identification badges and access cards that will give such employees
entry to PhaseBio's premises for the performance of the Services. Any such
badges and cards remain the property of PhaseBio. Contractor shall promptly
report any missing badges to PhaseBio, and Contractor shall return the badges to
PhaseBio upon completion of the Services to be performed on PhaseBio's premises.
Contractor shall instruct such employees to wear the badges in plain sight at
all times while working within the limits of PhaseBio's premises. Contractor
shall ensure that such employees comply with all instructions given by PhaseBio
employees or security personnel, and any other access or other restrictions that
may be imposed by PhaseBio.

2.11Materials. To the extent specified in a particular Statement of Work,
PhaseBio shall provide Contractor with sufficient amounts of the Materials for
Contractor to perform the Services. PhaseBio retains all right, title, and
interest in and to the Materials. Contractor shall use the Materials solely to
perform the Services under such Statement of Work and shall comply with
PhaseBio's instructions and Applicable Laws. Contractor may not sell, transfer,
disclose, or otherwise provide access to the Materials to any person, other than
Contractor employee's, or entity without the prior written consent of PhaseBio,
and Contractor may not reverse engineer or otherwise attempt to determine the
structure, composition, or individual components of the Materials. Promptly upon
completion of the applicable Services or earlier upon PhaseBio's request,
Contractor shall, according to PhaseBio's instructions, return the Materials to
PhaseBio or destroy the Materials and certify such destruction in writing.

2.12Reports. Upon completion of all Services under a Statement of Work, or at
such other times as set forth in the applicable Statement of Work, Contractor
shall provide PhaseBio with a written report summarizing all Project Records and
Services completed for such Statement

6.

--------------------------------------------------------------------------------

 

of Work, in both electronic and hard copy. All such reports shall be deemed
Confidential Information of PhaseBio.

3.INDEPENDENT CONTRACTOR RELATIONSHIP. Contractor's relation to PhaseBio under
this Agreement is that of an independent contractor. Nothing in this Agreement
is intended or should be construed to create a partnership, joint venture, or
employer-employee relationship between PhaseBio and any of Contractor's
employees or agents. Contractor is not the agent of PhaseBio and is not
authorized, and may not represent to any third party that it is authorized, to
make any commitment or otherwise act on behalf of PhaseBio. Without limiting the
generality of the foregoing:

3.1Benefits and Contributions. Neither Contractor nor any of its employees or
agents is entitled to or eligible for any benefits that PhaseBio may make
available to its employees, such as group insurance, profit-sharing, or
retirement benefits. Because Contractor is an independent contractor, PhaseBio
will not withhold or make payments for social security, make unemployment
insurance or disability insurance contributions, or obtain workers' compensation
insurance on behalf of Contractor or any of its employees or agents.

3.2Taxes. Contractor is solely responsible for filing all tax returns and
submitting all payments as required by any federal, state, local, or foreign tax
authority arising from the payment of fees to Contractor under this Agreement,
and shall do so in a timely manner. If applicable, PhaseBio shall report the
fees paid to Contractor under this Agreement by filing Form 1099-MISC with the
Internal Revenue Service as required by law.

4.COMPENSATION

4.1Fees. Subject to the terms and conditions of this Agreement, PhaseBio shall
pay Contractor the fees specified in each Statement of Work ("Fees") as
Contractor's sole and complete compensation for all Services, Deliverables, and
Intellectual Property rights provided by Contractor under such Statement of Work
and this Agreement. Contractor shall provide PhaseBio with written, itemized
invoices in accordance with the payment schedule set forth in the applicable
Statement of Work, with each such invoice specifying the Services performed for
which payment is being requested. In no event shall the total amount invoiced
under a particular Statement of Work exceed the budget set forth in such
Statement of Work, unless as amended by an executed Change Proposal. Contractor
may not submit for payment any invoice for services that PhaseBio has not
consented to pursuant to an executed Statement of Work or Change Proposal. In no
event shall PhaseBio be liable for fees or expenses incurred by Contractor in
connection with any services or other work performed by Contractor without
PhaseBio's prior written consent.

4.2Expenses. Unless expressly provided otherwise in the applicable Statement of
Work, PhaseBio shall reimburse Contractor for any reasonable expenses for travel
undertaken at PhaseBio's request, and other out-of-pocket expenses previously
approved by PhaseBio, that are incurred by Contractor or any of its employees in
performing the Services (the "Expenses"), on the condition that: (a) Contractor
provides PhaseBio with invoices for such Expenses and adequate supporting
documentation for such invoices; and (b) Contractor complies with PhaseBio's
travel policy for the submission and verification of such expenses. Contractor
is responsible for obtaining the then-current version of such policy before
submitting any invoice for reimbursement.

4.3Release and Delivery of Product. Where Services involve manufacturing of
Product, Contractor is responsible for release of Product to PhaseBio. Contactor
shall release Product against the Specifications and shall provide PhaseBio with
a Certificate of Analysis, Certificate of Origin and a Certificate of
Compliance.

7.

--------------------------------------------------------------------------------

 

4.4Delivery of Product. Contractor shall deliver Product to PhaseBio FCA,
Charlottetown, PE (INCOTERMS 2010). Contractor shall arrange for the shipment of
Product including insurance, customs and clearance to a designated delivery
location specified by PhaseBio, at PhaseBio's expense. Contractor shall provide
documents for export and support the inspection and export process. Unless
requested in writing, Contractor shall deliver Product upon release. PhaseBio
will be responsible for any costs related to the storage, handling and insurance
fees incurred with respect to storage of Product after release and transfer of
ownership.

4.5Title and Risk of Loss. Title to and risk of loss of or damage to the Product
sold hereunder shall pass to PhaseBio upon release of Product. PhaseBio shall
assume the risk of loss of or damage to the Product after release, except to the
extent that such loss or damage results from the negligence or willful
misconduct of Contractor or its representatives, for which Contractor shall
retain the risk of loss of or damage to Product.

4.6Payments. Unless otherwise expressly provided in the applicable Statement of
Work payment to Contractor of undisputed Fees and Expenses shall be due [***]
following PhaseBio's receipt of the invoice for such Fees and Expenses submitted
by Contractor pursuant to Section 4.1 or 4.2 above. Payments shall be addressed
to:

BioVectra Inc.

11 Aviation Avenue

Charlottetown, PE

C1E OA1, Canada

Attention: Accounting Department

4.7Acceptance of Services. PhaseBio may accept or reject the Service or
Deliverable, or any portion thereof, in writing within [***] from receipt
thereof. Such acceptance or rejection shall be consistent with the criteria set
forth in the Statement of Work, if any. If PhaseBio does not reject in writing
within [***], the Service or Deliverable shall be considered accepted by
PhaseBio. PhaseBio shall clearly state in writing the reasons for any rejection.
Where Contractor agrees with assessment of rejection, within [***] of any notice
of rejection, Contractor shall present a corrective plan of action to PhaseBio.
Upon approval by PhaseBio of the corrective plan, Contractor, at no additional
expense to PhaseBio, shall then make the corrections and, where applicable,
Contractor shall resubmit the corrected Service or Deliverable to PhaseBio.

 

8.

--------------------------------------------------------------------------------

 

 

4.8Independent Laboratory Testing. If PhaseBio and Contractor are unable to
agree as to whether any Product conforms to the Specifications or warranties,
the Parties shall cooperate to have the Product in dispute analyzed by an
independent testing laboratory of recognized repute or a mutually acceptable
independent GMP consultant in the case of an alleged failure to comply with GMP
selected by Contractor and approved by PhaseBio, which approval shall not be
unreasonably withheld, conditioned or delayed. The results of such laboratory
testing or GMP consultant shall be final and binding on the Parties on the issue
of conformance of the Product to the Specifications. If the Product is
determined to so conform, then PhaseBio shall bear the cost of the independent
laboratory testing or GMP review and pay for the Product in accordance with this
Agreement. If the Product is determined not to conform, then Contractor shall
bear the cost of the independent laboratory testing or GMP review, and
Contractor shall, at PhaseBio's sole discretion, within [***] of the date of
such determination, either replace the rejected Product at no cost to Company or
promptly refund to PhaseBio the price paid for such Product.

4.9Disputed Amounts. For disputed invoices or the disputed portion of an
invoice, PhaseBio shall use reasonable efforts to provide to Contractor, in
writing, within [***], a description of the disputed amounts. PhaseBio and
Contractor shall negotiate in a timely, good faith manner to resolve billing
queries.

5.AUDITS

5.1Audit. Contractor shall maintain accurate and complete records and accounts
relating to Services provided hereunder, and, in accordance with
generally-accepted accounting principles, complete and accurate records of
expenses incurred sufficient to document the Fees and Expenses invoiced to
PhaseBio for at least three (3) years following the date of the invoice.
("Records and Accounts"). Upon request by PhaseBio provided with reasonable
prior notice, Contractor shall allow PhaseBio or PhaseBio's authorized
representatives to visit Contractor's facilities during normal business hours to
observe and verify Contractor's compliance with this Agreement, review the
Records and Accounts, inspect those facilities of Contractor which are being
utilized in the Services, and to make copies of relevant records. Records and
Accounts shall be maintained for a period of three (3) years after the creation
of the applicable Record or Account. To assure the quality of Contractor's
performance of the Services hereunder, PhaseBio may perform such audits no more
than two (2) times in any twelve (12) months; provided, however, PhaseBio may
also visit Contractor's offices with reasonable frequency during normal business
hours to discuss the progress of the Services. If said audits exceed two (2)
times in any twelve (12) month period, PhaseBio shall reimburse Contractor for
costs and expenses actually incurred by Contractor in connection with the
additional audits, provided, however, that if PhaseBio discovers that Contractor
has been overcharging PhaseBio as a result of such audit, Contractor shall
refund the amount of any overcharging that is not disputed in good faith by
Contractor. In addition, if the amount of any such undisputed overcharge exceeds
10% of the amounts actually due during the period being audited, Contractor
shall reimburse PhaseBio for the costs of any said additional audit. All Records
and Accounts shall be deemed Confidential Information under the Confidentiality
Agreement.

9.

--------------------------------------------------------------------------------

 

5.2Monitoring. Contractor shall cooperate with any requests by PhaseBio to
monitor the Services to verify that the Services are being performed in
accordance with this Agreement and in a timely and satisfactory manner.
Contractor shall use its best efforts to facilitate any such monitoring,
including providing access to Contractor's employees, agents, equipment, and
facilities.

6.REGULATORY.

6.1Cooperation and Assistance. Contractor shall cooperate with any pre-approval
or other type of regulatory inspection by any Regulatory Authority. Without
limiting the generality of the foregoing, Contractor shall cooperate with
PhaseBio and PhaseBio's representatives in the performance of mock pre-approval
inspections in preparation for a pre-approval inspection by a Regulatory
Authority in connection with any application for Regulatory Approval of Product.
Contractor shall promptly address any findings that are discovered during any
such mock pre-approval inspection in advance of any pre-approval inspection by a
Regulatory Authority. During the Term, Contractor shall provide all reasonable
support and cooperation to PhaseBio in connection with its submissions to
Regulatory Authorities in applications for Regulatory Approval or for the
purpose of obtaining or maintaining Regulatory Approvals or pre-approval
regulatory submissions. Upon PhaseBio's written request, Contractor shall
provide to PhaseBio all information, documentation and data, including CMC data,
in Contractor's or its permitted subcontractors' possession relating to Product
or its manufacture (or true and complete copies thereof) as PhaseBio may require
for any purpose, including submissions to Regulatory Authorities in applications
for Regulatory Approval or for the purpose of obtaining or maintaining
Regulatory Approvals or pre-approval regulatory submissions; in each case, at
PhaseBio's expense for actual out-of-pocket costs. In addition, upon PhaseBio's
request, Contractor shall review manufacturing-related portions of PhaseBio's
draft regulatory submissions for accuracy and conformance with current practice
at Contractor, and shall respond to PhaseBio in writing within [***] of such
request.

6.2Adverse Event Reporting. PhaseBio shall be responsible for all reporting to
regulatory authorities of Adverse Events associated with the use of any Product
supplied by Contractor hereunder. If Contractor becomes aware of any Adverse
Events associated with the use of such Products, it shall report all information
in its possession regarding such event to PhaseBio within [***] of becoming
aware of such information, and shall cooperate with PhaseBio as necessary to
report such event to regulatory authorities.

6.3Regulatory Compliance. Contractor shall comply with all regulatory
requirements with respect to Products imposed by applicable laws, rules and
regulations upon Contractor as the manufacturer of the Products. Contractor
shall, on a timely basis, provide PhaseBio with information in Contractor's
possession relevant to its role as the manufacturer of Products that is
reasonably necessary for PhaseBio to obtain or maintain Regulatory Approvals or
otherwise to comply with applicable regulatory requirements. Contractor shall
not file any drug master file ("DMF") for a Product with any Regulatory
Authority, except with the prior written consent of PhaseBio. Should any
Statement of Work provide for Contractor to develop and file a DMF for a
Product, such DMF shall be subject to review, comment and approval by PhaseBio
prior to filing. In the event of filing of any DMF for a Product, Contractor
shall provide PhaseBio with letters of access to such DMF.

10.

--------------------------------------------------------------------------------

 

6.4Cooperation. Contractor will provide to PhaseBio such documentation, data and
other information relating to Products as PhaseBio may require for submission to
regulatory authorities. Contractor shall also provide, upon request by PhaseBio,
information concerning its production processes and quality control procedures
with respect to Products.

6.5Regulatory Inspections. Contractor shall inform PhaseBio within [***] of
notification of any regulatory inquiry, communication, or inspection relating to
any Product. If Contractor receives any correspondence from any regulatory or
governmental agency relating to a Product (including any Form FDA-483 notice,
and any FDA refusal to file, rejection or warning letter, even if they do not
specifically mention PhaseBio), or any notice of inspection or an inspection
visit by any Regulatory Authority that involves a Product or could impact
Contractor's ability to produce a Product, Contractor shall notify PhaseBio, and
shall deliver to PhaseBio a copy of any such correspondence or notice (if any),
within [***] of notification by such Regulatory Authority. Contractor shall
permit PhaseBio to, at PhaseBio's option, have PhaseBio's representatives
present at any such inspection by a Regulatory Authority. If there are written
observations (or any other written communication) by a Regulatory Authority that
involve Product or could impact Contractor's ability to produce Product, or any
proposed written response by Contractor to any such inspection, Contractor shall
inform PhaseBio within [***] and provide PhaseBio with copies of all
documentation within [***], and shall have a reasonable opportunity to review
and comment on the proposed response.

6.6Incidents or Accidents. Contractor shall immediately notify PhaseBio in
writing of any incident or accident experienced by Contractor that Contractor
believes may affect the quality of the Product or Deliverables that Contractor
is obligated to deliver hereunder or its ability to meet delivery date
obligations hereunder. Contractor shall promptly investigate such incident or
accident and shall provide a written report within [***] of the results of the
investigation of such incidence or accident to PhaseBio.

7.INTELLECTUAL PROPERTY

7.1PhaseBio Intellectual Property. PhaseBio shall retain all right, title and
interest in and to all Intellectual Property and know-how owned by PhaseBio
prior to the Effective Date or made or acquired by PhaseBio during the Term.

7.2Contractor Intellectual Property. Subject to the licenses set forth in
Section 7.4, Contractor shall retain all right, title and interest in and to all
Contractor Background Technology.

 

11.

--------------------------------------------------------------------------------

 

 

7.3Project Intellectual Property. PhaseBio owns all right, title and interest in
and to the Developments, Deliverables, and all intellectual property rights and
know-how therein, as well as all Intellectual Property or know-how made or
developed solely or jointly by Contractor in the course of performing the
Services or otherwise under this Agreement (collectively, the "Project IP");
provided, however, the Project IP excludes the Contractor Technology. Contractor
shall notify PhaseBio in writing of any and all Project IP promptly after its
conception, development or reduction to practice. Contractor hereby assigns and
transfers to PhaseBio all of its right, title and interest in and to the Project
IP and shall take, and to cause its employees, agents, and consultants to take,
all further acts reasonably required to evidence such assignment and transfer to
PhaseBio, at PhaseBio's reasonable expense. Contractor shall not apply for any
patent, copyright, trademark or other statutory or common law protection of any
Project IP. PhaseBio may use, assert, and apply for patent, copyright, trademark
and other statutory or common law protection for any or all Project IP in any
and all countries. Contractor waives and releases, to the extent permitted by
law, all rights to the Project IP, and shall assist PhaseBio in every reasonable
way, without additional compensation (but at PhaseBio's expense), in PhaseBio's
application for, prosecution and obtaining patent, copyright or other protection
for Project EP, and in PhaseBio's enforcement, defense and protection from time
to time of PhaseBio's rights to Project IP. Contractor shall, whether during or
following its engagement hereunder, at PhaseBio's request and expense, but
without additional compensation, execute any and all assignments, transfers,
applications and other papers covering any and all Project IP which may be
considered necessary or helpful by PhaseBio in furtherance of the foregoing
and/or to accomplish the assignment, transfer and/or license of any Project IP
to PhaseBio or persons or entities designated by PhaseBio. Any assignment of
copyright hereunder includes Contractor's rights of attribution, integrity,
disclosure and withdrawal and any other rights that may be known as or referred
to as "moral rights" (collectively, "Moral Rights"). To the extent such Moral
Rights cannot be assigned under applicable law and to the extent permitted by
the laws in the various countries where Moral Rights exist, Contractor hereby
waives such Moral Rights. Contractor will confirm any such waivers from time to
time as requested by PhaseBio.

7.4Contractor Technology. Work Product shall not include Contractor Technology,
and, as between the parties, all Contractor Technology shall be owned solely by
Contractor. In order to provide PhaseBio with freedom to operate with respect to
Products, Contractor hereby grants to PhaseBio a limited worldwide,
royalty-free, fully-paid, non-exclusive license, including the right to
sublicense through multiple tiers of sublicense, under Contractor Technology
pertaining to or embodied within the Deliverables or that is actually used by
Contractor in the performance of the Services to make, have made, use, sell,
have sold, offer for sale and import such Product.

7.5Technology Transfer. Contractor shall provide reasonable technical assistance
and make its technical personnel reasonably available to PhaseBio, as necessary
for PhaseBio to implement any processes developed by Contractor during its
conduct of the Services or conduct development and commercialization of any
Deliverable provided by Contractor. PhaseBio shall compensate Contractor for its
reasonable out-of-pocket and personnel costs for providing such technical
assistance.

12.

--------------------------------------------------------------------------------

 

8.CONFIDENTIALITY

8.1Confidential Information. All information that is disclosed or provided by
PhaseBio to Contractor pursuant to this Agreement or pursuant to the
Confidentiality Agreement shall be "Confidential Information" of PhaseBio.
Confidential Information may be disclosed by PhaseBio in oral, written or other
tangible form or otherwise learned by Contractor under this Agreement, and may
including but not limited to PhaseBio's research, development, preclinical and
clinical programs, data and results; pharmaceutical or biologic candidates and
products; inventions, works of authorship, trade secrets, processes,
conceptions, formulas, patents, patent applications, and licenses; business,
product, marketing, sales, scientific and technical strategies, programs and
results, including costs and prices; suppliers, manufacturers, customers, market
data, personnel, and consultants; and other confidential or proprietary matters
related to the Services. Notwithstanding the foregoing, all reports provided
under this Agreement, Developments, Deliverables, and Project IP are the
Confidential Information of PhaseBio, regardless of which Party disclosed such
information. Except to the extent expressly authorized by this Agreement or by
PhaseBio in writing, during the Term and for ten (10) years thereafter,
Contractor shall maintain in strict trust and confidence and shall not disclose
to any third party or use for any purpose other than as provided for in this
Agreement any Confidential Information. Contractor may use the Confidential
Information only to the extent required to perform the Services and for no other
purpose. Contractor shall not use the Confidential Information for any purpose
or in any manner that would constitute a violation of Applicable Laws.

8.2Exceptions. The obligations of confidentiality and nonuse set forth in
Section 8.1 shall not apply to any specific portion of information that
Contractor can demonstrate by competent evidence: (a) is in the public domain or
comes into the public domain through no fault of Contractor; (b) is furnished to
Contractor by a third party rightfully in possession of such information not
subject to a duty of confidentiality with respect thereto, as shown by
Contractor's written records contemporaneous with such third party disclosure;
(c) is already known by Contractor at the time of receiving such Confidential
Information and as evidenced by Contractor's prior written records, provided
further that this exception does not apply to Developments; or (d) is
independently developed by Contractor outside of any activities contemplated by
this Agreement without use or reference to or reliance upon the Confidential
Information, as demonstrated by Contractor's independent written records
contemporaneous with such development. Specific aspects or details of
Confidential Information shall not be deemed to be within the public domain or
in the possession of the receiving Party merely because the Confidential
Information is embraced by more general information in the public domain or in
the possession of the receiving Party. Further, any combination of Confidential
Information shall not be considered in the public domain or in the possession of
the receiving Party merely because individual elements of such Confidential
Information are in the public domain or in the possession of the receiving Party
unless the combination and its principles are in the public domain or in the
possession of the receiving Party.

13.

--------------------------------------------------------------------------------

 

8.3Authorized Disclosure. Notwithstanding the foregoing in this Section 8,
Contractor may disclose certain Confidential Information to the extent such
disclosure is required by law or regulation, or pursuant to a valid order of a
court or other governmental body having jurisdiction, provided that Contractor
provides PhaseBio with reasonable prior written notice of such disclosure and
reasonable assistance in obtaining a protective order or confidential treatment
preventing or limiting the disclosure or requiring that the Confidential
Information so disclosed be used only for the purposes for which the law or
regulation required, or for which the order was issued; provided further, that
the Confidential Information disclosed pursuant to a requirement of applicable
law or an order of a court of competent jurisdiction or a facially valid
administrative, Congressional or other subpoena shall be limited to that
information which, in the opinion of the receiving Party's legal counsel, is
legally required to be disclosed.

8.4Publication; Use of Names. Under no circumstances may either Party use the
name of the other Party or any of its personnel in any publication or any form
of advertising without such other Party's prior written consent. For the
avoidance of doubt, Contractor may not publish any articles or make any
presentations relating to the Services or referring to data, information or
materials generated as part of the Services, in whole or in part, without the
prior written consent of PhaseBio.

8.5Third Party Confidential Information. Contractor shall not disclose to
PhaseBio any confidential or proprietary information that belongs to any third
party unless Contractor first obtains the consent of such third party and enters
into a separate confidentiality agreement with PhaseBio covering that
disclosure. Contractor shall not represent to PhaseBio as being unrestricted any
designs, plans, models, samples, or other writings or products that Contractor
knows are covered by valid patent, copyright, or other form of intellectual
property protection belonging to a third party.

8.6Return of Confidential Information. Upon termination or expiration of the
Agreement, or upon written request of PhaseBio, Contractor shall promptly return
or destroy all documents, notes and other tangible materials representing
PhaseBio's Confidential Information and all copies thereof; provided, however,
that Contractor may retain a single archival copy of the Confidential
Information for the sole purpose of facilitating compliance with the surviving
provisions of this Agreement.

8.7Injunctive Relief. The Parties expressly acknowledge and agree that any
breach or threatened breach of this Section 8 by Contractor may cause immediate
and irreparable harm to PhaseBio that may not be adequately compensated by
damages. Each Party therefore agrees that in the event of such breach or
threatened breach by Contractor, and in addition to any remedies available at
law, PhaseBio may secure equitable and injunctive relief, without bond, in
connection with such a breach or threatened breach.

9.REPRESENTATIONS AND WARRANTIES

9.1Due Authorization. Each Party represents and warrants that (a) it has the
full power and authority to enter into this Agreement, (b) this Agreement has
been duly authorized, and (c) this Agreement is binding upon it.

14.

--------------------------------------------------------------------------------

 

9.2No Inconsistent Obligations or Constraints upon Contractor. Contractor
represents and warrants that (a) it is qualified and permitted to enter into
this Agreement; (b) the terms of the Agreement are not inconsistent with its
other contractual arrangements; (c) it has the right to grant all licenses
granted to PhaseBio in this Agreement; (d) PhaseBio may freely use, practice,
reproduce, distribute, make and sell all advice, data, information, inventions,
works of authorship or know-how that Contractor conveys or provides to PhaseBio
hereunder, in the form of a Deliverable or otherwise, without restriction and
without infringing or misappropriating any third party Intellectual Property or
other rights; and (e) it shall perform the Services in accordance with the
highest standards of care and diligence practiced by recognized firms in
providing services of a similar nature.

9.3No Pending Litigation. Contractor represents and warrants that it is not
currently involved in any litigation, and is unaware of any pending litigation
proceedings, relating to Contractor's performance of services for any third
party.

9.4No Debarred Person. Contractor represents and warrants that it will not
employ, contract with, or retain any person directly or indirectly to perform
the Services under this Agreement if such person is under investigation by the
FDA for debarment or is presently debarred by the FDA pursuant to the Generic
Drug Enforcement Act of 1992, as amended (21 U.S.C. § 301, et seq.). In
addition, Contractor represents and warrants that it has not engaged in any
conduct or activity that could lead to any such debarment actions. If during the
Term, Contractor or any person employed or retained by it to perform the
Services (i) comes under investigation by the FDA for a debarment action, (ii)
is debarred, or (iii) engages in any conduct or activity that could lead to
debarment, Contractor shall immediately notify PhaseBio of same.

9.5No Infringement. Contractor represents and warrants that it will not, in the
course of conducting the Services, infringe or misappropriate, and that neither
the Deliverables nor any element thereof will infringe or misappropriate, any
intellectual property right of any third party.

9.6Deliverables. Contractor warrants that the Services performed and the
Deliverables will fully conform to the Specifications, requirements, and other
terms in the applicable Statement of Work and this Agreement. In the event of a
breach of this warranty, Section 4.8 shall control with respect to any Products
and the remainder of this Section 9.6 shall apply with respect to all other
Services and Deliverables. If such other Service or Deliverable does not conform
to the requirements and other terms in the applicable Statement of Work or this
Agreement, then without limiting any other rights or remedies, PhaseBio may
request that Contractor, and Contractor shall, promptly re-perform the
nonconforming Services at no additional charge to PhaseBio; provided, that if
Contractor disputes the existence of such breach, then the Parties shall refer
such matter to a mutually agreed independent consultant. If the breach has not
been cured within [***] after determination of existence of a breach (or such
longer period of time as may be reasonably required to allow for cure of such
breach), then Contractor shall refund all fees previously paid to Contractor
under the applicable Statement of Work, which will automatically terminate upon
the expiration of such timeframe.

9.7Warranty Disclaimer. EXCEPT AS EXPLICITLY SET FORTH IN THIS SECTION 8, EACH
PARTY HEREBY DISCLAIMS ALL OTHER WARRANTIES, EXPRESS

15.

--------------------------------------------------------------------------------

 

OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.

10.QUALITY ASSURANCE. Contractor shall perform the Services (a) in a
professional manner, consistent with applicable industry standards and practices
and in conformance with that level of care and skill ordinarily exercised in
similar circumstances by providers of the same or similar services; (b) in
compliance with all PhaseBio policies, procedures and instructions provided to
Contractor in writing and applicable to the Services which have been provided to
and agreed by Contractor in writing, and (c) accordance with the terms of this
Agreement, the applicable Statement of Work, and all Applicable Laws. Contractor
shall perform services consistent with its Quality Assurance Standard Operating
Procedures (SOPs). Contractor agrees that in performing Services hereunder: (i)
Contractor shall comply with the U.S. Foreign Corrupt Practices Act, as amended,
the UK Bribery Act 2010, as amended, and any other applicable anti-corruption
laws and laws for the prevention of fraud, racketeering, money laundering or
terrorism (collectively, "Anti-Corruption Laws"), and shall not take any action
that will, or would reasonably be expected to, cause PhaseBio or its licensors
to be in violation of any Anti-Corruption Laws; and (ii) Contractor shall
promptly provide PhaseBio with written notice of the following events: (A) upon
becoming aware of any breach or violation by Contractor of any representation,
warranty or undertaking set forth in clause (i) of this Section 10 or (B) upon
receiving a formal notification that it is the target of a formal investigation
by a governmental authority for a material violation of any Anti-Corruption Law.

11.INSURANCE. Contractor, at its sole cost and expense, shall secure and
maintain in full force and effect throughout the performance of the Services and
for [***] thereafter, (i) Workers' Compensation insurance with coverage in
accordance with statutory limits, and (ii) Commercial General Liability
insurance, including blanket contractual liability with limits of not less than
[***]. Certificates evidencing such insurance shall be made available for
examination upon request by PhaseBio.

12.INDEMNIFICATION; LIMITATION OF LIABILITY

12.1By Contractor. Contractor shall indemnify, defend and hold harmless PhaseBio
and its affiliates and their respective directors, officers, employees, and
agents (the "PhaseBio Indemnitees") from and against any and all costs,
expenses, liabilities, damages, losses and harm (including reasonable legal
expenses and attorneys' fees) arising out of or resulting from any third party
suits, claims, actions, or demands (collectively, "Claims") to the extent
resulting from or caused by: (a) the infringement or misappropriation by any
Deliverable of any third party Intellectual Property (except to the extent
caused solely by the Materials); (b) the negligence, recklessness or willful
misconduct of Contractor or its officers, directors, employees, or agents; or
(c) Contractor's breach of its obligations, warranties, or representations under
this Agreement, except in each case to the extent that a Claim arises out of or
results from the negligence, recklessness or willful misconduct of any PhaseBio
Indemnitee or PhaseBio's breach of its obligations, warranties, or
representations under this Agreement.

12.2By PhaseBio. PhaseBio shall indemnify, defend and hold harmless Contractor
and its directors, officers, employees, and agents (the "Contractor
Indemnitees") from and against any and all Claims to the extent resulting from
or caused by: (a) the negligence, recklessness or

16.

--------------------------------------------------------------------------------

 

willful misconduct of any PhaseBio Indemnitee; (b) PhaseBio's breach of its
obligations, warranties or representations under this Agreement, or (c) the
development, manufacture, use, handling, storage, sale or other disposition of
Product by or on behalf of PhaseBio (including any claim by any third party that
the development, manufacture, use, handling, storage, sale or other disposition
of Product infringes or misappropriates the intellectual property rights of such
third party, except to the extent such claim relates solely to Contractor
Technology used in connection therewith), except in each case to the extent that
a Claim arises out of or results from the negligence, recklessness or willful
misconduct of any Contractor Indemnitee or Contractor's breach of its
obligations, warranties, or representations under this Agreement.

12.3Indemnification Conditions and Procedures. Each Party's agreement to
indemnify, defend and hold harmless the other Party is conditioned on the
indemnified Party: (i) providing written notice to the indemnifying Party of any
claim or demand for which is it seeking indemnification hereunder promptly after
the indemnified Party has knowledge of such claim; (ii) permitting the
indemnifying party to assume full responsibility to investigate, prepare for and
defend against any such claim or demand, except that the indemnified Party may
cooperate in the defense at its expense using its own counsel; (iii) assisting
the indemnifying Party, at the indemnifying Party's reasonable expense, in the
investigation of, preparing for and defense of any such claim or demand; and
(iv) not compromising or settling such claim or demand without the indemnifying
Party's written consent.

12.4Limitation of Liability. EXCEPT FOR DAMAGES AVAILABLE FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 AND THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS UNDER SECTION 10, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY
FOR ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES.

13.TERM AND TERMINATION

13.1Term. The term of this Agreement (the "Term") shall commence on the
Effective Date and continue thereafter until terminated in accordance with this
Section 13.

13.2Termination by PhaseBio. PhaseBio may terminate this Agreement or any
Statement of Work at any time with or without cause for its convenience,
effective upon [***] notice to Contractor.

13.3Termination by Contractor. Contractor may terminate this Agreement at any
time with or without cause for its convenience, effective upon [***] notice to
PhaseBio, provided that termination will not be effective until the last
remaining Statement of Work is complete.

13.4Termination for Cause. A Party may terminate this Agreement or any Statement
of Work for material breach of this Agreement by the other Party upon [***]
written notice specifying the nature of the breach, if such breach has not been
cured within such [***] period. If such notice of breach is for breach of a
Statement of Work, such notice shall note the specific Statement of Work under
which such breach is claimed.

17.

--------------------------------------------------------------------------------

 

13.5Effects of Termination

13.5.1Survival. Sections 1, 2.11, 3, 5.1, 6, 7, 8, 10, 11 (solely to the extent
the Claims can be attributed to action or omission during the Term), 13.3 and 14
shall survive any termination or expiration of this Agreement. Termination or
expiration of this Agreement shall not affect either Party's liability for any
breach of this Agreement it may have committed before such expiration or
termination.

13.5.2Return of PhaseBio Property. Upon termination of this Agreement,
Contractor shall return or destroy the Materials, and return to PhaseBio the
Confidential Information, as set forth in Sections 2.11 and 8.6. In addition,
Contractor shall deliver to PhaseBio, or destroy at PhaseBio's request, the
Deliverables (in whatever stage of development or completion).

13.6Payment. Upon termination or expiration of this Agreement or termination of
any Statement of Work, neither Contractor nor PhaseBio shall have any further
obligations under this Agreement or such Statements of Work, except as set forth
in Section 13.5 and except that, with respect to each terminated Statement of
Work:

13.6.1Contractor shall terminate all Services in progress, including
subcontracted Services, in an orderly manner as soon as practical and in
accordance with a schedule agreed to by PhaseBio, unless PhaseBio specifies in
the notice of termination that Services in progress should be completed;

13.6.2Contractor shall deliver to PhaseBio all Materials, Deliverables and Work
Product not previously delivered to PhaseBio, Product, retained samples (except
for samples Contractor is required to retain pursuant to applicable law),
records, data, reports and other property, information, and know-how in recorded
form that was provided by PhaseBio, or developed in the performance of the
Services;

13.6.3Contractor shall use commercially reasonable efforts to return to the
vendor for a refund all unused, returnable materials in Contractor's possession
that are related to any such Statements of Work;

13.6.4within [***] after the termination of any Statements of Work, Contractor
shall provide to PhaseBio a written itemized cost statement of all Services
performed in connection with the terminated Statements of Work and a final
invoice for such Statements of Work, pursuant to the terms and conditions set
forth in such Statement of Work. If PhaseBio has paid to Contractor in advance
more than the amount in a final invoice, then Contractor shall refund the excess
payment to PhaseBio, or to credit the excess payment toward any other existing
or future Statements of Work, at the election of PhaseBio.

14.GENERAL PROVISIONS

14.1Governing Law; Venue. This Agreement is governed by the laws of the State of
Delaware without reference to any conflict of laws principles that would require
the application of the laws of any other jurisdiction. The United Nations
Convention on Contracts for the International Sale of Goods does not apply to
this Agreement. Contractor irrevocably consents to

18.

--------------------------------------------------------------------------------

 

the personal jurisdiction of the state and federal courts located in
Philadelphia, Pennsylvania for any suit or action arising from or related to
this Agreement, and waives any right Contractor may have to object to the venue
of such courts. Contractor further agrees that these courts will have exclusive
jurisdiction over any such suit or action initiated by Contractor against
PhaseBio.

14.2Severability. If any provision of this Agreement is, for any reason, held to
be invalid or unenforceable, the other provisions of this Agreement will be
unimpaired and the invalid or unenforceable provision will be deemed modified so
that it is valid and enforceable to the maximum extent permitted by law.

14.3Limitation of Liability. EXCEPT FOR DAMAGES AVAILABLE FOR BREACHES OF
CONFIDENTIALITY OBLIGATIONS UNDER SECTION 7 AND THE INDEMNIFICATION RIGHTS AND
OBLIGATIONS UNDER SECTION 11, IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR
INDIRECT, SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES INCLUDING, BUT NOT
LIMITED TO DAMAGES FOR LOSS OF PROFIT OR GOODWILL REGARDLESS OF WHETHER SUCH
PARTY HAS BEEN INFORMED OF THE POSSIBILITY OF SUCH DAMAGES. Notwithstanding
anything to the contrary stated in this Agreement or any attachments thereto, in
no event shall Contractor be liable to PhaseBio for any and all causes, whether
based in contract or in tort, including negligence, strict liability, or any
other cause, that in the aggregate exceeds twice the amount of the total fees
paid to Contractor by PhaseBio under the applicable work order giving rise to
such liability.

14.4No Assignment. Neither Party shall assign this Agreement to any other person
or entity without the prior written consent of the other, and any purported
assignment without such consent shall be void, provided however, that PhaseBio
may assign this Agreement without such consent (a) to an Affiliate, (b) in
connection with the transfer or sale of all or substantially all of PhaseBio's
business to which this Agreement relates to a third party, whether by merger,
sale of stock, sale of assets or otherwise, or (c) to PhaseBio's licensor of
PB2452 and such licensor's affiliated entities (collectively, "Licensor") in the
event of termination of the license granted by Licensor to PhaseBio. This
Agreement shall be binding upon and shall inure to the benefit of the Parties
hereto and their respective successors and permitted assigns.

14.5Notices. Each Party must deliver all notices, consents, and approvals
required or permitted under this Agreement in writing to the other Party at the
address specified below, by personal delivery, by certified or registered mail
(postage prepaid and return receipt requested), by a nationally-recognized
overnight carrier, or by electronic mail with confirmation of transmission.
Notice will be effective upon receipt or refusal of delivery. Each Party may
change its address for receipt of notice by giving notice of such change to the
other Party.

If to PhaseBio:

PhaseBio Pharmaceuticals, Inc.

 

1 Great Valley Parkway

 

Suite 30

 

Malvern, Pennsylvania 19355 United States

 

Attention: CFO/Legal

 

E-mail: john.sharp@phasebio.com

19.

--------------------------------------------------------------------------------

 

If to Contractor:

BioVectra Inc.

 

11 Aviation Avenue

 

Charlottetown, PE, CIE 0A1, Canada

 

Attention: Legal Department

 

E-mail: vdeighan@biovectra.com

 

14.6Remedies. The rights and remedies provided to each Party in this Agreement
are cumulative and in addition to any other rights and remedies available to
such Party at law or in equity.

14.7Construction. Section headings are included in this Agreement merely for
convenience of reference; they are not to be considered part of this Agreement
or used in the interpretation of this Agreement. No rule of strict construction
will be applied in the interpretation or construction of this Agreement.

14.8Waiver. All waivers must be in writing and signed by the Party to be
charged. Any waiver or failure to enforce any provision of this Agreement on one
occasion will not be deemed a waiver of any other provision or of such provision
on any other occasion.

14.9Time Is of the Essence. Time is of the essence in the performance of the
Services and Contractor's other obligations under this Agreement.

14.10Entire Agreement; Amendments. This Agreement, including the Statements of
Work hereunder, is the final, complete, and exclusive agreement of the Parties
with respect to the subject matter hereof and supersedes and merges all prior or
contemporaneous communications and understandings between the Parties. No
modification of or amendment to this Agreement will be effective unless in
writing and signed by the Party to be charged.

14.11Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute
together the same instrument.

Signature Page to Follow

 

20.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed this Master Services Agreement as
of the Effective Date.

 

Phasebio Pharmaceuticals, Inc.

 

BioVectra Inc.

Signed:

/s/Susan Arnold

 

Signed:

/s/Heather Delage

Name:

Susan Arnold

 

Name:

Heather Delage

Title:

VP, Preclinical & CMC

 

Title:

VP Business Development

 

Signature Page to Master Services Agreement